Case 1:19-cv-00557-SEB-MJD Document 86-3 Filed 06/18/21 Page 1 of 3 PagelD #: 341

ord

 

2

LIGIHX3

tT Buipjo
201g H/D
201g 4/3/a

tT Burpjo
018 H/9/4/3

Aepinjes

821990)

gt
P08 H/D
420/83

61
Po1d H/D
42018 4/3/a/>

Ze

S
Aepiiy

ZB T DUIPIOH
*PO1d HID
401g s/a/a
Pola Dialv

Aepsany .

OL

P9018 WH/D
Pog a/3/a
018 D/V

9018 I/H/5
4Pojg s/3/d
pola Daly

Aepsaupa

of

014 H/9D
Pod d/4
Pola a

P2018 H/D/4/4

Aepsan

6z

T DUIPIOH
01g HID
Pog 3/0
42018 iV

old 4/4

Aepuo;w

gz
T DUIPIOH
Pols WH
old 4/3
72018 A/V
tz
UT
£
Aepuns

 
Case 1:19-cv-00557-SEB-MJD Document 86-3 Filed 06/18/21 Page 2 of 3 PagelD #: 342

T BurpjoH
018 H/D
019 4/a/a
of 6z gz £z gz Sz
018 4/d
0/8 a
7Z Ez zz tz oz 6t Qt
Lt QT St 9T EL ZI tt
% 9g T OUIPIOH
P01 VH/D 199 P@PPed
401g 4/3/G O18 IH/D P01 I/H/D
1018 3 »Pojlg 4/3 »Pojg 4/4
OT 6 8 Z 9 S 4
pPolg s/d
Pog D/aiv
E z T
Aepinjes Aepu4 Aepsany |, Aepsaupan\ Aepsan{ Aepuow Aepuns

 
Case 1:19-cv-00557-SEB-MJD Document 86-3 Filed 06/18/21 Page 3 of 3 PagelD #: 343

 

TE
6z gz lz gz Sz Zz
zz tz oz 61 Qt Lt

Pol s/a/D
ST +1 et zt It OT
42019 H P18 D
8 Z 9 S 7 €
t
Aepinyes Aepuy Aepsinuy ; Aepsaupany Aepsan |.

of
Pola H/D
Ez
gt
6
¢
Aepuow; ! Aepuns

 
